United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1052
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Octavius Devon Coplen

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: May 14, 2018
                               Filed: July 24, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, BEAM and COLLOTON, Circuit Judges.
                              ____________

PER CURIAM.

      Octavius Coplen, having been released from custody, began a four-year term
of supervised release on August 24, 2017. From the outset of the supervised release
period, the United States Probation Office had difficulty locating Coplen at the
residence where he had indicated he planned to reside. After numerous unsuccessful
attempts–ultimately over a span of nearly four-months–to conduct home visits at the
designated residence, the probation office filed a request to modify Coplen's
conditions of supervised release. The petition alleged Coplen violated his conditions
by failing to notify the probation office of a change in residence, and asked for a
modification requiring Coplen to wear a monitoring device. The district court1 found
by a preponderance of the evidence that Coplen had violated the conditions of
supervised release, and modified his supervision to require him to wear a GPS
monitor for the next 120 days. This order was entered on December 19, 2017.
Coplen appealed and his case was submitted to this court on May 14, 2018. At the
time of submission, counsel for both Coplen and the government informed the court
that the 120-day GPS monitoring period ended on April 16, 2018, and the device was
removed from Coplen at that time.

       The sole issue in this appeal is the propriety of the finding that Coplen violated
his supervision conditions and the attachment of the GPS monitor. Because the
revocation sentence has been served (the monitor has been removed), and Coplen has
not identified any collateral consequences that might amount to a concrete and
continuing injury based upon the revocation, we find that the case is moot. See
Spencer v. Kemna, 523 U.S. 1, 7 (1998) (holding that an individual who challenges
a parole revocation and has completed the term imposed must demonstrate "some
concrete and continuing injury other than the now-ended incarceration or parole");
United States v. Stanko, 762 F.3d 826, 828 (8th Cir. 2014) (per curiam) (noting that
the possibility of a supervised release violation being held against the defendant in
a future proceeding did not establish a concrete and continuing injury). The appeal
is dismissed.
                        ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                          -2-